DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/13/2022 has been entered.
 Response to Amendment
The amendments filed 9/13/2022 have been accepted. Claims 1-25 are still pending. Claims 1, 3, 14, 16, 21, and 23 are amended. Applicant’s amendments have overcome each and every 112 rejection previously set forth in the Final Rejection mailed 6/16/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-14, 16-21, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Achtenberg et al. (US PGPub 2018/0293029, hereafter referred to as Achtenberg) in view of Muchherla et al. (US PGPub 2019/0066792, hereafter referred to as Muchherla).
Regarding claim 1, Achtenberg teaches an apparatus comprising a memory system comprising a non-volatile memory device, and a controller coupled with the memory system (Fig. 1 and Paragraphs [0057]-[0058], shows the memory device which is connected to a controller. Paragraph [0056], states the memory can be NAND flash), partition the memory system into a set of partitions (Paragraph [0035] and [0090]-[0092], states that groups of blocks or word lines can be associated with the same time and temperature flag effectively creating a partition. Paragraph [0041], also states a hybrid partition can be created to store additional copies of data stored at an extreme temperature), and operable to cause the apparatus to: store a set of temperature ranges and the set of partitions, wherein each temperature range of the set of temperature ranges maps to one or more 6respective partitions of the set of partitions (Paragraph [0095], states writes can be associated with a particular time and temperature data and that for a group (partition) the time and a temperature can be stored. Paragraphs [0037]-[0040] state that a temperature range can be stored and used and Paragraph [0092] states that ranges for groups can be stored), write, based at least in part on the set of temperature ranges and the set of partitions, one or more bits that indicate a temperature range of the set of temperature ranges that corresponds to a temperature of the memory system that is associated with writing data to the partition (Paragraph [0095], states that when a write is received it and its temperature data are saved and if the time and temperature data of the write are within particular thresholds it is also associated with the group data. One of ordinary skill would be able to recognize that since the data is being stored in memory where all data is represented by some number of bits that the indication of the temperature range would also be represented by one or more bits), receive a command to read a partition of the set of partitions (Paragraphs [0052]-[0053], states that read can be received and performed). Achtenberg does not teach determine whether temperature data associated with the set of temperature 9ranges for the partition indicates that data was written to the partition outside a threshold 10temperature and 11read data from the partition based at least in part on the determining whether 12the temperature data associated with the set of temperature ranges indicates that the data was 13written to the partition outside of the threshold temperature.
Muchherla teaches read data and determine whether temperature data associated with the set of temperature 9ranges for the partition indicates that data was written to the partition outside a threshold 10temperature (Paragraphs [0042]-[0046], states that the temperature can be saved when a write is made and checked when performing a read to determine if a correction needs to be made (if the temperature was outside a threshold temperature)), wherein the temperature data for the partition includes the one or more bits (Paragraph [0042]-[0043], the temperature data can be obtained from a buffer and also writes a representation of the temperature can be written to the NAND flash, both of which use bits to represent data as that is how modern memories store data of any kind), and 11read data from the partition based at least in part on the determining whether 12the temperature data associated with the set of temperature ranges indicates that the data was 13written to the partition outside of the threshold temperature (Paragraphs [0042]-[0046], as stated previously depending on what the temperature was when the data was written corrections to the voltage used to read the data can be made to ensure minimal errors occur). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Achtenberg to use the temperature data when performing reads as taught in Muchherla so as to minimize unnecessary refreshes due to cross-temperature related high fail bit count scenarios (Muchherla, Paragraph [0025]).
Regarding claim 3, Achtenberg and Muchherla teach all the limitations to claim 1. Achtenberg further teaches wherein the controller is further configured 2to cause the apparatus to: write data to the partition (Paragraph [0095], as stated in the rejection to claim 1). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 4, Achtenberg and Muchherla teach all the limitations to claim 1. Muchherla further teaches wherein, to read the data from the partition, the controller is further configured to cause the apparatus to: 3perform a temperature compensation procedure on the data based at least in 4part on determining that the temperature data for the partition indicates that the data was 5written to the partition outside the threshold temperature, the temperature compensation 6procedure comprising adjusting one or more aspects of the data based at least in part on a 7temperature range of the set of temperature ranges in which the data was written at the 8memory system (Paragraph [0045], [0046], and [0048], states that if the read is performed and the data is been indicated as being written at a higher or non-optimal temperature a correction can occur by adjusting the read voltage that is used for the data). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 5, Achtenberg and Muchherla teach all the limitations to claim 1. Muchherla further teaches wherein, to read the data from the partition, 2the controller is further configured to cause the apparatus to: 3refrain from performing a temperature compensation procedure for the data 4based at least in part on determining that the temperature data for the partition indicates that 5the data was written to the partition inside the threshold temperature (Paragraph [0045], [0046], and [0048], as stated in the rejection to claim 4, if correction is not needed then it is not performed). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 6, Achtenberg and Muchherla teach all the limitations to claim 1. Achtenberg further teaches wherein, to store the set of temperature 2ranges and the set of partitions, the controller is further configured to cause the apparatus to: set the set of temperatures ranges corresponding to the set of partitions of the 5partitioned memory system (Paragraphs [0092]-[0095], discusses the creation of a new group (partitioning the memory into partitions) and recording a low temperature and high temperature that is to be used for the groups). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 7, Achtenberg and Muchherla teach all the limitations to claim 1. Achtenberg further teaches wherein the controller is further configured 2to cause the apparatus to: 3determine a table of the set of temperature ranges mapped to the set of 4partitions, wherein determining whether the temperature data associated with the set of 5temperature ranges for the partition indicates that the data was written to the partition outside 6the threshold temperature comprises reading one or more entries of the table and 7corresponding to the partition (Paragraphs [0092]-[0095], while not explicitly stated that the data is stored in a table it is saved and used so a table or equivalent structure has to be present so the data can be looked up when needed. Fig. 3 and Paragraph [0063] show that the temperature data can be used in a table format). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 8, Achtenberg and Muchherla teach all the limitations to claim 1. Muchherla further teaches wherein the temperature data is stored in a 2first portion of the memory system different than a second portion of the memory system that 3stores the data (Paragraph [0043], states that the temperature data is stored in a management portion while the data is stored in a user portion). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 9, Achtenberg and Muchherla teach all the limitations to claim 8. Muchherla further teaches wherein a first portion of the memory system comprises memory cells having a first number of one or more levels, and a second portion of the memory system comprises memory cells having a second number of levels 4greater than the first number of one or more levels (Paragraph [0038], states that the memory can operate in an MLC mode while a portion operates in an SLC mode). Since Muchherla teaches multiple portions of memory and operating portions of memory in different modes It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements according to known methods by modifying the teachings of Achtenberg and Muchherla to have the management portion use SLC mode and the user portion to use MLC mode so as to obtain the predictable result of wherein the first portion of the memory system comprises memory cells having a first number of one or more levels, and the second portion of the memory system comprises memory cells having a second number of levels 4greater than the first number of one or more levels.
Regarding claim 10, Achtenberg and Muchherla teach all the limitations to claim 9. Muchherla further teaches wherein the memory cells having the first 2number of one or more levels comprise single-level cells, and the memory cells having the 3second number of levels comprise quad-level cells (Paragraph [0038], SLC mode can be used which comprises single-level cells and MLC is also used to refer to the TLC and QLC mode the latter of which comprises quad-level cells). The combination of and reason for combining are the same as those given in claim 9.
Regarding claim 11, Achtenberg and Muchherla teach all the limitations to claim 1. Achtenberg further teaches wherein the controller is further configured 2to cause the apparatus to: 3update the partition, and 4update the temperature data associated with the partition before writing new 5data to the partition (Paragraphs [0091] and [0095], if the data belongs to a group the group can be updated to include the data and temperature information that is associated with the data that is added to the group. If it does not belong to the current group the indication pointer can be updated to point to a new group). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 12, Achtenberg and Muchherla teach all the limitations to claim 1. Achtenberg further teaches wherein the memory system comprises one 2or more non-volatile memory devices (Paragraph [0056], as stated in the rejection to claim 1, the memory can be a NAND flash which is a type of non-volatile memory). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 13, Achtenberg and Muchherla teach all the limitations to claim 1. Achtenberg further teaches wherein the memory system comprises one 2or more not-and memory devices (Paragraph [0056], as stated in the rejection to claim 1). The combination of and reason for combining are the same as those given in claim 1.
Regarding claims 14 and 16-20, claims 14 and 16-20 are the computer readable medium claims associated with claims 1 and 3-7. Since Achtenberg and Muchherla teach all the limitations of claims 1 and 3-7, they also teach all the limitations of claims 14 and 16-20; therefore the rejections to claims 1 and 3-7 also apply to claims 14 and 16-20.
Regarding claims 21 and 23-25, claims 21 and 23-25 are the method claims associated with claims 1 and 3-5. Since Achtenberg and Muchherla teach all the limitations of claims 1 and 3-5, they also teach all the limitations of claims 21 and 23-25; therefore the rejections to claims 1 and 3-5 also apply to claims 21 and 23-25.

Claims 2, 15, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Achtenberg and Muchherla as applied to claims 1 above, and further in view of Getreuer et al. (US PGPub 2020/0411110, hereafter referred to as Getreuer).
Regarding claim 2, Achtenberg and Muchherla teach all the limitations to claim 1. Achtenberg and Muchherla do not teach configured 2to cause the apparatus to: 3perform a garbage collection procedure on a first one or more partitions of the 4set of partitions before performing the garbage collection procedure on a second one or more 5partitions of the set of partitions based at least in part on determining that the first one or 6more partitions include data written at a temperature outside the threshold temperature and 7determining that the second one or more partitions include data written at a temperature 8within the threshold temperature.
Getreuer teaches configured 2to cause the apparatus to: 3perform a garbage collection procedure on a first one or more data of the 4set of partitions before performing the garbage collection procedure on a second one or more 5partitions of the set of partitions based at least in part on determining that the first one or 6more partitions include data at a temperature outside the threshold temperature and 7determining that the second one or more partitions include data written at a temperature 8within the threshold temperature (Fig. 11 and Paragraphs [0126], [0129]-[0131], states that if the cross temperature differential (CTD) is greater than a certain threshold that prioritized garbage collection can be done for specified garbage collection units). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to modify the teachings of Achtenberg and Muchherla to use the correction method involving garbage collection as taught in Getreuer so as to provide a straightforward way to rewrite the current version data at the new current temperature rather than adjusting various other parameters such as read voltage set points as described above and maintaining the data set in its existing location (Getreuer, Paragraph [0133]).
Regarding claim 15, claim 15 is the computer readable medium claim associated with claim 2. Since Achtenberg, Muchherla, and Getreuer teach all the limitations of claim 2, they also teach all the limitations of claim 15; therefore the rejections to claim 2 also applies to claim 15.
Regarding claim 22, claim 22 is the method claim associated with claim 2. Since Achtenberg, Muchherla, and Getreuer teach all the limitations of claim 2, they also teach all the limitations of claim 22; therefore the rejection to claim 2 also applies to claim 22.

Response to Arguments
Applicant's arguments filed 9/13/2022 have been fully considered but they are not persuasive. The applicant argues that the references do not teach the amended limitations to the independent claims by arguing that the references do not teach having one or more bits representing the particular data. The examiner respectfully disagrees. As stated in the rejection to claim 1, since both references are using modern memory devices, all data being stored therein will be in the form of some number of bits. This is how data is stored as the basis for modern computing systems uses binary representation. It is obvious that any data stored on the system of either reference will be represented using bits.
Regarding the argument about Achtenberg and temperature range, this was addressed in the Advisory Action mailed 8/22/2022 where Paragraph [0099] of Achtenberg clearly shows the use of a temperature range. Therefore the rejections still hold.
Since the rejections to the independent claims still hold, so too do the rejections to the independent claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337. The examiner can normally be reached Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.P./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132